Citation Nr: 0825623	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-37 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for invasive papillary cell 
carcinoma of the bladder, claimed as due to radiation 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for invasive papillary cell carcinoma of the 
bladder, claimed as due to radiation exposure.  The veteran 
disagreed and timely appealed.

In March 2006, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  In May 2008, the veteran and his 
representative presented evidence and testimony at a 
videoconference hearing before the undersigned Veteran's Law 
Judge (VLJ).  Transcripts of the hearings have been 
associated with the veteran's VA claims folder.

Issue not on appeal

The veteran's initial claim included a claim for service 
connection for gastoesophageal reflux disease (GERD), later 
to include as due to radiation exposure.  The Board notes 
that the claim was denied in a July 2007 rating decision.  
There is nothing of record indicating the veteran has 
disagreed with the decision.  Thus, it is not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1. A preponderance of the evidence indicates that the veteran 
was exposed to .34 rem total effective dose equivalent of 
ionizing radiation during active duty service.

2.  A preponderance of the medical evidence of record does 
not demonstrate that the veteran's invasive papillary cell 
carcinoma of the bladder is etiologically related to any 
incident of service, including claimed exposure to ionizing 
radiation.


CONCLUSION OF LAW

The veteran's invasive papillary cell carcinoma of the 
bladder was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially claims that he was exposed to 
ionizing radiation during his Air Force service as an Air 
Policeman when he allegedly was exposed to radiation at the 
site of an aircraft wreck in December 1964.  He contends that 
his cancer disability was caused by that radiation exposure.

The Board will first address preliminary issues and then 
render a decision on the claim on appeal.  

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO provided the appellant with notice in 
March 2005 prior to the initial decision on the claim in 
November 2005. Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the March 2005 notice letter about the information and 
evidence that is necessary to substantiate his claim for 
service connection. Specifically, the veteran was informed 
that the evidence must show a current disability; an 
incurrence of an injury or disease during service; and a 
connection between the two.

In addition, the RO notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, the March 2005 notice letter informed the veteran to 
submit any evidence in his possession that pertains to the 
claim. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice in a letter dated March 2006 which informed him that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition. The 
letter also explained how disability ratings and effective 
dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  

The Board specifically notes that the veteran requested 
specific information from the Air Force Safety Center, and in 
a March 2006 letter, the RO specifically requested the 
information from the Air Force Radiation Protection Division, 
Air Force Medical Support Agency (AFMSA).  A letter received 
in January 2006 from the Air Force indicates that the AFMSA 
indicates that the Air Force Security Center reviewed their 
records and estimated a radiation dose for the veteran.  In 
addition, pursuant to 38 C.F.R. § 3.311(b), the RO sent a 
request for initial review by Veterans Benefits 
Administration (VBA).  The record indicates that VBA provided 
the veteran's information to Chief Public Health and 
Environmental Hazards Officer for a medical opinion regarding 
whether the reported radiation dosage was likely as not the 
cause of the veteran's carcinoma.  

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran presented 
evidence and testimony at a hearing before a local hearing 
officer and provided further evidence and testimony in a 
videoconference hearing before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease and malignant tumors, when such are manifested to a 
compensable degree within the initial post-service year. See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - radiation exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways. See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997). First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease. Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions. See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994). Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service. In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity. "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2007).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer 
from one the presumptive conditions listed in 38 C.F.R. § 
3.309(d)(2), the veteran may still benefit from the special 
development procedures provided in 38 C.F.R. § 3.311 if the 
veteran suffers from a radiogenic disease and claims exposure 
to ionizing radiation in service. Under 38 C.F.R. § 3.311, 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 
3.311(b)(2). Section 3.311(b)(5) requires that colon cancer 
become manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a)(2) (2007). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation. These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii) (2007).

Analysis

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation. See 38 C.F.R. § 3.309 
(d)(3) (2007).

The medical evidence of record establishes that the veteran 
has been diagnosed with invasive papillary cell carcinoma of 
the bladder, a condition not listed under 38 C.F.R. § 3.309 
(d)(2).  Additionally, section 3.309 (d)(3) requires the 
veteran to have been a radiation-exposed veteran; i.e., a 
veteran who participated in a test involving the atmospheric 
detonation of a nuclear device.  The veteran does not contend 
and the evidence does not show that the veteran participated 
in a test involving atmospheric detonation of a nuclear 
device.  Thus, the presumptive service connection provisions 
contained in 38 C.F.R. § 3.309 (d) are not applicable in this 
case.



Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans. See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997). Section 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made. 
However, absent competent evidence that the veteran was 
exposed to radiation, VA is not required to forward the claim 
for consideration by the Under Secretary for Benefits. See 
Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

The veteran has been diagnosed with invasive papillary cell 
carcinoma of the bladder.  See September 9, 1999, diagnosis.  
Under 38 C.F.R. § 3.311, "radiogenic disease" includes 
"(xiii) Urinary bladder cancer."  

The veteran's Air Force personnel file in the record 
establishes that the veteran was stationed at Bunker Hill Air 
Force Base, Peru, Indiana, as an Air Policeman in December 
1964.  His personnel record also indicates his duties 
included maintaining security of the base.  Other evidence in 
the record establishes that on December 8, 1964, an Air Force 
B-58 bomber carrying nuclear weapons crashed on take-off and 
burned.  Other evidence of record indicates that the crash 
resulted in radiation located at the crash site and the site 
where the wreckage was buried.  

The veteran has claimed and has testified under oath that he 
was assigned to guard the crash site and was thus exposed to 
radiation from the burning nuclear weapons.  There is no 
documentation in the record which corroborates the veteran's 
contention.  However, the Board considers the veteran's 
claims to be credible to the extent that he claims to have 
been on guard at the crash site, and there is nothing in the 
record which indicates his testimony is a recent fabrication.  
Indeed, the veteran has submitted the statements of eleven 
lay witnesses who, among other things, state that the veteran 
has often talked of the event, and did so long before his 
claim was submitted to VA.

Thus, the Board finds in this case that the evidence 
establishes that a radiogenic disease first became manifest 
after service, and the veteran contends that the disease 
resulted from radiation exposure.  This being the case, the 
RO sought and received a dose assessment made by the Air 
Force Safety Center.  The estimate was based on the records 
of the veteran and those of "similarly exposed personnel 
with common duty specialty codes and periods of exposure."  
Based on those records, the Safety Center estimated that the 
veteran's "maximum dose for work conducted between 1963 and 
1966 to be 0.34 rem total effective dose equivalent."

Pursuant to 38 C.F.R. § 3.311(b), the RO submitted the 
veteran's claim for an initial review by VBA.  The evidence 
of record was reviewed by Chief Public Health and 
Environmental Hazards Officer for a medical opinion regarding 
whether the reported radiation dosage was likely as not the 
cause of the veteran's carcinoma.  Dr. L.D., M.S.P.H., M.D., 
determined that "in our opinion it is unlikely that the 
veteran's transitional cell carcinoma of his bladder can be 
attributed to occupational exposure to ionizing radiation in 
service."

Thus, the veteran's claim fails under 38 C.F.R. § 3.311 
(2007).

Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation. See Combee, 
34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2006). 
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection. The veteran has advanced no specific contentions 
concerning service connection, aside from claimed radiation 
exposure, discussed above.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The Board will address each element in order.

With regard to elements (1) and (2), as discussed above, the 
Board finds that the evidence is arguably sufficient to 
satisfy Hickson.  There is a diagnosis of a current 
disability, and the veteran has advanced evidence sufficient 
to establish that he was exposed to radiation during service.  
This is so despite there being no indication in 
contemporaneous records in evidence.

The claim fails, however, because there is no medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Indeed, the only medical 
evidence of record establishes by a preponderance of the 
evidence that the veteran's carcinoma is not related to his 
service.  

The Board notes that the veteran has consistently contended 
that his carcinoma was caused by his exposure to radiation 
during service.  However, his contention has no probative 
weight.  It is well established that as a lay person without 
medical training he is not competent to opinion on medical 
matters such as the existence of a claimed disability. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  There is nothing in the 
record that suggests that the veteran is qualified to provide 
a medical opinion as to the etiology of his disorder.  
Similarly, to the extent that any of the lay witness 
statements provided in support of the veteran's claims 
contend that his carcinoma was caused by radiation exposure 
during service, there is nothing in the record indicating any 
of them are qualified to make such a medical conclusion.

The veteran has also alluded to studies on the internet 
which, he claims, establish that people who are exposed to 
radiation get cancer, particularly thyroid and bladder 
cancers.  See hearing transcript at page 25.  The Board notes 
that by virtue of including urinary bladder cancer as a 
radiological disease under 38 C.F.R. § 3.311, the question is 
not whether radiation causes a cancer like urinary bladder 
cancer, but whether it caused it in this case.  The veteran 
does not contend that the unnamed studies establish that his 
cancer was caused by the radiation to which the record 
evidence establishes he was exposed.  The Board recognizes 
that medical treatise evidence can, in some circumstances, 
constitute competent medical evidence. See Wallin v. West, 11 
Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses]. However, the 
Court has also held that medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this 
case, the vague studies cited by the veteran appear to be 
general in nature and do not treat his circumstances in 
particular, if at all.

For those reasons, the Board concludes that a preponderance 
of the competent medical evidence of record demonstrates that 
the veteran's invasive papillary cell carcinoma of the 
bladder is not etiologically related to any incident of 
service, including claimed exposure to ionizing radiation.


ORDER

Entitlement to service connection for invasive papillary cell 
carcinoma of the bladder, including as due to radiation 
exposure, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


